Case: 14-3088      Document: 13      Page: 1     Filed: 05/21/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      YONG I. FENLON,
                         Petitioner,

                                v.

            DEPARTMENT OF THE NAVY,
                    Respondent.
               ______________________

                          2014-3088
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0752-11-0459-I-4.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Yong I. Fenlon submits Federal Circuit Form 6B, the
 USERRA Notification Form, as well as Federal Circuit
 Form 6A, the Supplemental In Forma Pauperis Form For
 Prisoners.
   Fenlon’s underlying claim does not appear to involve a
 USERRA claim; nor does Fenlon appear to be a prisoner.
    Accordingly,
Case: 14-3088     Document: 13   Page: 2     Filed: 05/21/2014



 2                               FENLON   v. NAVY



       IT IS ORDERED THAT:
    Fenlon must pay the remaining $45 filing fee within
 14 days of the date of this order or submit evidence of a
 USERRA claim or a completed Federal Circuit Form 6,
 Motion and Declaration for Leave to Proceed In Forma
 Pauperis.
                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court
 s24